        Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 EMILIANO MARCELINO JUAREZ, mdividually and
 on behalfofothers similarly situated,                        Index No. 18-cv-05340(LGS)(DF)
                                     Plaintiff,
                                                              SETTLEMENT AGREEMENT
                        - against -                                           AND
                                                                          RELEASE
J & V DONUTS CORP. (D/B/A JOHN'S DINER),
1788 PIZZA CORP. (D/B/A JOHN'S PIZZA &
HEROS), 1786 DONUTS CORP. (D/B/A JOHN'S
DINER),J & V PIZZA CORP.(D/B/A JOHN'S PIZZA
& HEROS), JOHN SARANTIS, VASILIKI (A.K.A.
VICKI) SARANTIS, lOANNIS (A.K.A. JOANNIS)
SARANTIS,and JESUS HURTADO PEREZ,

                                      Defendants.



        This Settlement Agreement and Release of Claims("Agreement") is entered into by and
among Emiliano Marcelino Juarez("Plaintiff') on the one hand, and J «fe V Donuts Corp.(d/b/a
John's Diner), 1788 Pizza Corp., 1786 Donuts Corp., J & V Pizza Corp.(d/b/a John's Pizza &
Heros),("Defendant Corporations"), loannis "John" Sarantis, Vasiliki (a.k.a. Vicki) Sarantis, and
Jesus Hurtado Perez,("Individual Defendants"),(collectively,"Defendants")on the other hand.
Plaintiff and Defendants together are the "Parties."

       WHEREAS,Plaintiff alleges that he worked for Defendants as an employee; and

        WHEREAS,a dispute has arisen regarding Plaintiffs alleged employment and the terms
thereof, which dispute has resulted in the filing ofan action in the United States District Court for
the Southem District of New York, Civil Action No. 18-cv-05340 (hereinafter "the Litigation"),
alleging, among other things, a violation offederal and state wage and hour and overtime laws;
and


        WHEREAS,Defendants deny any liability in connection with Plaintiffs claims asserted in
the Litigation; and

       WHEREAS,the Parties desire to resolve all disputes between Plaintiff on the one hand and
Defendants on the other, without the necessity offurther litigation.

       NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it is
hereby agreed as follows:

       I. Pavment: Defendants shall pay or cause to be paid to Plaintiff, subject to the terms and
conditions ofthis Agreement,and as full, complete, and final settlement and final satisfaction ofany


{00665887.DOCX.2}
        Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 2 of 15



and all claims or potential claims Plaintiff may have against Defendants through the Effective Date
of this Agreement(subject to the terms of Section 2 herein), including all counsel fees and costs incurred
by Plaintiff, the gross sum of Sixty Six Thousand Dollars and No Cents (S66,000.00) (the "Settlement
Amount")to be paid to Plaintiffs attorneys in thirty-seven (37) monthly installments, as follows:

      (a)      Installment One: A check in the amount of Thirty Thousand Dollars and No Cents
      ($30,000.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintiff," for
      immediate deposit, sent to Plaintiffs counsel within thirty(30)days after Court approval of
      this Agreement. Determination of tlie Plaintiffs share, counsel fees, and costs, is the sole
      responsibility ofthe Plaintiff and his counsel; and

      (b)      Installment Two through Thirty-Seven: A check in the amountofOne Thousand Dollars
      and No Cents ($1,000.00) made payable to "Michael A. Faillace, Esq., as Attorney for
      Plaintiff," for immediate deposit, sent to Plaintiffs counsel on the first day ofthe month,for
      the next thirty-six consecutive months. For clarification. Installment payment two shall be sent
      to Plaintiffs counsel on the first day ofthe month,in tlie month following payment ofinstallment
      one as referred to above in paragraph 1(a). Installments three through thirty-seven shall be sent
      by Defendants to Plaintiffs counsel on the first day ofeach month thereafter.

All ofthe checks/payments/installments set forth above shall be delivered to the office ofMichael Faillace
& Associates,P.C.to the attention of Michael Faillace, Esq.,60 East 42nd Street, Suite 4510,New York,
NY 10165. Failure to deliver said checks shall constitute a default under the Agreement.


Concurrently with the execution of this Agreement, Defendants J & V Donuts Corp.(d/b/a John's
Diner), 1788 Pizza Corp., 1786 Donuts Corp., J & V Pizza Corp. (d/b/a John's Pizza & Heros),
loannis "John" Sarantis and Vasiliki (a.k.a. Vicki) Sarantis shall execute and deliver to Plaintiffs
counsel Confessions of Judgment ("Confessions of Judgment") in the form annexed hereto as
Exhibits B and C. The parties hereby acknowledge and agree that the Confessions of Judgment will
be held in escrow by Plaintiffs counsel and will not be entered and/or filed at any time other than
(i) in the event that the Defendants fail to make any ofthe installment payments as set forth above,
i.e., one of the postdated checks fails to clear in Plaintiffs counsel's escrow account and (ii)
Defendants fail to cure such default within seven (7) business days of receipt of written notice (to
be delivered to Defendants by certified mail and email via their counsel, llan Weiser, Esq., Ellenoff
Grossman & Schole, LLP, 1345 Avenue of the Americas, 15th Floor, New York, NY 10105,
iweiser@egsllp.com. Such Notice ofDefault shall be deemed received five(5)days after it is mailed.

        2.      Release and Covenant Not To Sue:


       (a) Plaintiff hereby irrevocably and unconditionally releases and forever discharges
       Defendants, and for each of them, their heirs, successors, assigns, affiliates, parent
       organizations, subsidiaries, directors, owners, shareholders, members, agents, attorneys,
       legal representatives, managers, employees, and agents (collectively for purposes of this
       Section 2,"Defendants")from,and covenants not to bring any suit or action (in any court or
       with any governmental agency) with respect to, all charges, complaints, claims, causes of
       action, suits, debts, liens, contracts, rights, demands, controversies, losses, costs and/or
       expenses, including, without limitation, legal fees and any other liabilities of any kind or
       nature whatsoever, known or unknown, suspected or unsuspected, whether fixed or


{00665887.DOCX.2)
        Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 3 of 15



       contingent (hereinafter referred to as "claim" or "claims") which Plaintiff at any time has,
       had, claims or claimed to have against Defendants or any ofthem relating specifically to the
       claims asserted in the Litigation, and which concerned his employment by Defendants, that
       have or may have occurred or arisen as of the Effective Date of this Agreement, The Parties
       expressly waive any right or claim of right to assert later that any claim has, through
       ignorance, oversight or error, been omitted from the terms of this Agreement, and further
       expressly waive any right or claim of right they may have under the law of any jurisdiction
       that releases (such as those given in this Agreement) do not apply to unknown or unstated
       claims for any act, omission, transaction or occurrence which has taken place up to and
       including the date of execution of this Agreement. It is the express intent of the Parties to
       waive any and all claims that they may have against each other, including any which are
       presently unknown, unsuspected, unanticipated or undisclosed, for any act, omission,
       transaction or occurrence which has taken place up to and including the date of execution of
       this Agreement, which concern the employment relationship between the Parties. Any
       language to tlie contrary herein notwithstanding, nothing in this Agreement shall operate to
       bar or limit any claim of Plaintiffs for physical injury made pursuant to the Workers
       Compensation Law. This Agreement is not intended to waive claims for Unemployment
       Insurance benefits. Workers' Compensation benefits, claims that arise after the date the
       Parties execute this Agreement and/or claims for breach ofthis Agreement.

      (b) The Parties shall submit this Agreement and Stipulation of Dismissal with Prejudice,
      attached as Exhibit 'A' hereto, to conclude and dismiss the action, with prejudice. In
      addition, the Parties shall execute all such other documents as are reasonably necessary to
      terminate any otherjudicial, administrative or agency proceeding between the Parties, ifany.

       (c)      It is understood by the Parties that the facts pursuant to which this Agreement is
       made may ultimately prove to be other than or different from the facts now known by them
       to be true. The Parties expressly accept and assume the risks of the facts proving to be
       different, and agree that all of the terms of this Agreement shall be in all respects effective
       and not subject to termination or rescission on account of any such difference in facts or for
       any other reason.

        3.     No Admission of Wrongdoing: This Agreement and compliance with this Agreement
is not and shall not be construed as an admission by Defendants or any of them of any liability
whatsoever, or ofany violation ofany statute, regulation, duty, contract, right, or order.

      4.       Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiff and Defendants.

        5.      Acknowledgments: Plaintiff and Defendants acknowledge that they are not relying
upon any statement, representation, or promise in executing this Agreement except for statements,
representations, or promises expressly set forth in this Agreement. They further acknowledge and
agree that the only consideration for signing this Agreement is as set forth in this Agreement.

       6.     Notices: Other than as provided in the final paragraph of Section 1 hereof, notices
required under this Agreement shall be in writing and shall be deemed given on the first business
day following first-class mailing and electronic transmission thereof. Notice hereunder shall be
delivered to:



{00665887.DOCX.2}
        Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 4 of 15




       To Plaintiff:


       Jesse Barton, Esq.
       MICHAEL FAILLACE & ASSOCIATES,P.C.
       60 East 42"^^ St. Suite 4510
       New York, NY 10165
       Tel:(212)317-1200
       Fax:(212)317-1620
       Email: ibai1on@faillacelaw.com


       To Defendants:


       llan Weiser, Esq.
       ELLENOFF GROSSMAN & SCHOLE,LLP
       1345 Avenue ofthe Americas, 15th Floor
       New York, NY 10105
       212-370-1300
       Fax: 212-370-7889
       Email: iwciser@egsllp.com

        7.     Governing Law: This Agreement shall be governed by,and interpreted in accordance
with, the laws of the State of New York, excluding the conflict-of-laws principles thereof. The
parties consent and stipulate to the personal jurisdiction of the Supreme Court of the State of New
York in any subsequent proceeding to enforce this Agreement.

        8.      Enforceabilitv: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent Jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiff agrees to promptly execute a release, waiver
and/or covenant that is legal and enforceable.

       9.      Release Notification: Defendants advised Plaintiff to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiff acknowledges that he has
consulted with Michael Faillace, Esq. ofMichael Faillace & Associates, P.C. Plaintiffacknowledges
that it is his choice to waive any potential and past claims in return for the benefits set forth herein
and that he made this decision after careful thought and a reasonable period oftime to consider this
Agreement, and after an opportunity to consult with his attomeys. Plaintiff confirms that this
Agreement has been translated to him in Spanish and that he understands the terms ofthis Agreement
and that he is signing this Agreement voluntarily.

       10.     Counterparts: To signify their agreement to the terms ofthis Agreement, the Parties
have executed this Agreement on the dates set forth opposite their signatures, which appear below.
This Agreement may be executed in two or more counterparts and each of such counterparts, for all
purposes, shall be deemed to be an original but all of such counterparts together shall constitute but
one and the same instrument, binding upon all Parties hereto, notwithstanding that all ofsuch Parties


{00665887.DOCX.2)
        Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 5 of 15



may not have executed the same counterpart. This agreement may also be executed by facsimile or
.PDF transmission.


         11.    Tax Treatment: Plaintiff understands and agrees that he is solely responsible for and
will pay any and all taxes attributable to payment made under this Agreement, and that he will be
solely responsible for the payment of all interest and penalties, if any, attributable to the payment
made under this Agreement. Plaintiff agrees to defend and indemnify Defendants against any and
all tax implications that Defendants may face as a result of the tendering the Settlement Amount. It
is expressly acknowledged and agreed that an IRS Form 1099 will be sent to Plaintiffs counsel in
connection with payment of the Settlement Amount. Defendants shall issue an IRS form 1099 to
Plaintiff and Plaintiffs counsel for all payments made by Defendants to Plaintiff and Plaintiffs
counsel which represent damages,interest, and/or attorneys' fees and costs in his counsel at the same
time Defendants issue those forms to its current employees or other individuals/entities for the
applicable tax year.

        12. Breach of this Agreement: If Plaintiff should, after the execution of this Agreement,
make, pursue, prosecute, or threaten to make any Claim or allegation, or pursue or commence or
threaten to commence any Claim, action, complaint or proceeding against Defendants for or by
reason ofany cause, matter or thing whatsoever existing up to the present time,this Agreement may
be raised as and shall constitute a complete bar to any such Claim, allegation, action, complaint or
proceeding. In the event that either party breaches any provision ofthis Agreement,the Parties agree
that either may institute action against the other to specifically enforce any term or terms of this
Agreement for which the prevailing party would be entitled to recover its reasonable costs incurred
by virtue of defending or prosecuting the same, including reasonable attorneys' fees. Nothing in
this paragraph shall limit the Parties from enforcing their rights under this Agreement.

        13. Review and Consideration of Agreement: Rescission Rights: Effective Date: Plaintiff
has been given a period of twenty-one (21) days from receipt of this Agreement to review and
consider this Agreement before signing it (the "Consideration Period"). If Plaintiff signs this
Agreement prior to the conclusion ofthe twenty-one(21)day period, the balance ofthat period will
be considered waived. Plaintiff may also rescind this Agreement up to seven(7)days after he signs
it("Rescission Period") by submitting a written rescission notice to Defendants' counsel,by certified
mail and email,Ilan Weiser,Esq., EllenoffGrossman & Schole, LLP, 1345 Avenue ofthe Americas,
15th Floor, New York, NY 10105, iweiser@egsllp.com, which is to be received by Defendants'
counsel before the close of business on the seventh (7"^) day. Plaintiff will not be entitled to receive
the settlement sum until the Rescission Period has expired and the Agreement has been approved by
the Court. This Agreement becomes effective on the 8**^ day after it is signed by Plaintiff and not
rescinded ("the Effective Date"). If the last day of the Consideration Period falls on a Saturday,
Sunday or Holiday,the last day ofthe Consideration Period shall be the next business day following
the weekend or Holiday.

        14.    Representations bv Plaintiff: Plaintiff hereby represents and acknowledges that:(a)
he has carefully read the Agreement and understands its terms;(b) he has had at least twenty-one
(21)days to consider this Agreement prior to signing it;(c)he has been advised to and has consulted
with an attorney regarding this Agreement, and that it has been translated to him in Spanish;(d)the
consideration provided in this Agreement is sufficient to support the releases in this Agreement;(e)
he knows that he is giving up important rights; and (f) he is signing this Agreement voluntarily and
of his own free will.




{00665887.DOCX.2}
        Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 6 of 15




PLAINTIFF:




By:
      EMIUANO MARCELINO JUAREZ
                                               Date:3~//-/^

DEFENDANTS:




BY:                                             DATE:
        J & V DONUTS CORP.




BY:                                             DATE:
        1788 PIZZA CORP.




BY:                                             DATE:
        1786 DONUTS CORP.




BY:                                             DATE:
        J & V PIZZA CORP.




BY:                                             DATE:
        lOANNIS "JOHN" SARANTIS




BY:                                             DATE:
        VASILIKI "VICKI" SARANTIS




BY:                                             DATE:
        JESUS HURTADO PEREZ




{00665887.DOCX.2}
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 7 of 15
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 8 of 15




                      EXHIBIT A
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 9 of 15




UNITED STATES DlSTEaCT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X
EMILIANO MARCELINQ JUAREZ,indmdually and on
behalfofothers similarly situated.
                                    Plaintiff,                        Case No. 18-cv-5340

                              -V-

J & V DONUTS CORP.(D/B/A JOHN*S DINER),1788
                                                                               (PROPOSED)
                                                                      STIPULATION OF
PIZZA CORP.(D/B/A JOHN'S PIZZA & HEROS),1786                          DISMISSAL


DONUTS CORP.(D/B/A JOHN'S DINER),J & V PIZZA
                                                                      WITH PREJUDICE
CORP.^/B/A JOHN'S PIZZA & HEROS),JOHN
SARANTIS,VASjR.lKI(AKA.VICKI)SARANTIS,
TONANNIS(AJLA.JOANNIS)SARANTIS,and JESUS
HURTADO PEREZ,




                                                     -X


IT IS HEREBY STIPUIJfOTDAND AGREED,by and between tfae undersigned counsel,that the
above-entitled action, and all claims asserted therein, be dismissed with prqudice.
Date: New York,New York
       March         2019

MICHAMrf^OLLACE &                                ELLENOFF OROSSMAN
ASSQI^TE^;^                                         iCHOLE




Michael FaUlace,Esq.                             Ban Weiser,Esq.
Attorneysfor Plaintiff                           Attorneysfor Dffendants
60 East 42°^ Street, Suite 4510                  1345 6*^ Avenue, 11*^ Floor
New York,NY 10165                                New York,NY 10105 -
Tel:(212)317-1200                                Tel:(212)971-9773


So Ordered.
HON.DEBRA C.FREEMAN
U.S.MJ,




{00<555S87.DOCX.2>
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 10 of 15




                      EXHIBIT B
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 11 of 15
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 12 of 15
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 13 of 15




                      EXHIBIT C
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 14 of 15
Case 1:18-cv-05340-DCF Document 62-1 Filed 03/22/19 Page 15 of 15
